Filed 7/31/13 P. v. Grijalva CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                             B244727

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. KA099060)
         v.

EDWARD JOSEPH GRIJALVA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Michael
Camacho, Judge. Dismissed.
         Marilee Marshall, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                 _______________
       Appellant Edward Joseph Grijalva appeals his robbery conviction, which was
entered after a plea of no contest.
       According to testimony from the preliminary hearing, appellant entered a 99 Cents
Only Store, grabbed a 12-pack of beer, put his jacket over the beer, and walked out of the
store. When store security tried to stop him, appellant pushed one of the employees in
the chest, put the beer down, punched a second employee in the chin, and ran away.
       Appellant was charged with one count of second degree robbery in violation of
Penal Code1 section 211, and one count of misdemeanor simple battery in violation of
sections 242/243, subdivision (a). It was alleged that appellant previously had been
convicted of a serious or violent felony (§ 245, subd. (a)(1)) within the meaning of the
“Three Strikes” law (667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and had a prior
conviction as described in section 667.5, subdivision (c). At arraignment, the court noted
that appellant had a companion misdemeanor driving under the influence case, and two
probation violation matters.
       Appellant waived his constitutional rights to a trial and pled no contest to robbery
and driving under the influence. The battery charge and the special allegations were
dismissed. The trial court imposed the agreed-upon sentence of two years in state prison
for robbery, and one year, concurrent, for driving under the influence.
       Appellant filed a timely notice of appeal and a request for a certificate of probable
cause. In the latter, appellant stated: “I believe my constitutional rights were violated
during the proceedings of this court case. I pleaded no contest because I was in fear after
being told I would get 10-15 years in jail. I didn’t commit a robbery. I shoplifted, and
there was a 10 second struggle as I tried to run away after I was caught. I[’m] still not
clear on what I was charged for entirely. I was given no court paperwork before or after
court. I’m afraid I may have been coerced into another strike and I don’t wanna believe I
could get 25 years to life for stealing a slice of pizza, what my lawyer told me. I suffer



1   Further statutory references are to the Penal Code.

                                             2
from a mental disability.” The trial court denied the request for a certificate of probable
cause.
         After examination of the record, appellant’s counsel filed an opening brief
pursuant to People v. Wende (1979) 25 Cal.3d 436, and requested that this court conduct
an independent review of the entire appellate record to determine whether any arguable
issues exist. On April 3, 2013, we advised appellant that he had 30 days in which to
personally submit any contentions or issues which he wished us to consider. No response
has been received to date.
         Because the trial court denied appellant’s request for a certificate of probable
cause, and his appeal is not based upon grounds occurring after entry of the plea or upon
a ruling as to the legality of a search or seizure, the judgment of conviction is not
appealable. (§ 1237.5; Cal. Rules of Court, rule 31(d).) Consequently, we must order
dismissal. (People v. Mendez (1999) 19 Cal.4th 1084, 1099 [When a defendant has failed
to comply with the requirements of § 1237.5 and rule 31(d), the Court of Appeal
“generally may not proceed to the merits of the appeal, but must order dismissal.”].)




                                               3
                                     DISPOSITION
        The appeal is dismissed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                KUMAR, J.*

We concur:


                TURNER, P. J.


                KRIEGLER, J.




__________________________________
        *
         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                            4